DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/21 has been entered.
Claims 6, 9, 15-24, 27 have been cancelled.  Claim 28 is new.  Claim 1 has been amended.  Claims 1-5, 7-8, 10-14, 25-26, 28 are pending and examined herein.
Applicant’s arguments have been fully considered but found not persuasive.  The rejections of the last Office Action are maintained for reasons of record and repeated below for Applicant’s convenience.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 7-8, 10-14, 25-26, 28 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3 of 
The instant claims are directed to a method of treating bronchopulmonary dysplasia (BPD) in a subject by administering a GSNO and GSNOR inhibiting agent. 
The referenced claims recite a method of treating bronchopulmonary dysplasia (BPD) in a subject by administering the same claimed GSNOR inhibiting agent, however, do not teach the administration of a GSNO agent.  
Wasley et al. teach as discussed below.  In particular, Wasley et al. teach treating the same disease with the same compound, but in combination with other GSNOR inhibiting agents (interpreted as GSNO promoting agents).
It would have been obvious to combine multiple GNSOR inhibiting agents for the same purpose because of the therapeutically additive effect of combining for the same purpose.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
Applicant’s argues that the referenced claims and Wasley do not teach or suggest the claimed method.  Specifically, the referenced claims fail to recite GSNO in combination with a GSNOR inhibiting agent.  Furthermore, Wasley do not teach GSNO itself.

In response to applicant’s arguments against the references, one cannot show nonobviousness by attacking references individually where the rejections are based on the combination of references.  See In re Keller, 642 F. 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8, 10-14, 25-26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wasley et al. (US Patent 8,691,816 B2, of record) in view of Raemer et al. (US Patent 4,211,239, of record).

Wasley et al. teach a method of treating a disorder ameliorated by NO donor therapy in a subject in need thereof by administering a therapeutically effective amount of a pharmaceutical composition comprising at least one GSNOR inhibitor and pharmaceutically acceptable carrier (col. 3, lines 20-30).  A preferred GSNOR inhibitor is 3-(5-(4-(1H-imidazol-1-yl)phenyl)-1-(4-carbamoyl-2-methyl-phenyl)-1H-pyrrol-2-yl)propanoic acid (compound 1 in Table 1, also same as in instant claim 8) as well as other similarly structured variants (compounds 3 and 5 in Table 1).  Precise enzymatic control over ambient levels of GSNO and thus SNO-proteins raises the possibility that GSNO/GSNOR may play roles across a host of physiological and pathological functions including protection against nitrosative stress wherein NO is produced in excess of physiological needs.  Data suggests that GSNOR is a primary physiological ligand for the enzyme S-nitrosoglutathione reductase, which catabolizes GSNO and consequently reduces available SNO’s and NO in biological systems.  As such, this enzyme plays a central role in regulating local and systemic bioactive NO.  Since perturbations in NO bioavailability has been linked to the pathogenesis of numerous disease states, agents that regulate GSNOR activity are candidate therapeutic agents for treating diseases associated with nitric oxide imbalance (col. 2, lines 24-55).  In a preferred embodiment, the disorder is dysplasia and disorders of the like (col. 160, lines 50-57).  In general, the therapeutically effective amount is from 1 µg to 10 g/kg body weight of the subject being treated per day (col. 162, lines 36-39).  For respiratory infections, the inhalation can include dry powder or aerosolized or vaporized solutions, dispersions, or suspensions 
However, Wasley et al. fail to disclose bronchopulmonary dysplasia (BPD) as well as prematurely born neonatal humans subject exposed to supplemental oxygen treatment.  
Raemer et al. teach an oxygen consumption monitor system suitable for use in measuring oxygen uptake in neonates wherein the system supplies a high volume controlled flow of oxygen (abstract).  This system can be used on premature or term infants less than one year of age requiring ventilator support (col. 1, lines 15-19) as well as infants with bronchopulmonary dysplasia (col. 2, lines 25-26).  

A person of ordinary skill in the art would have been motivated to administer 3-(5-(4-(1H-imidazol-1-yl)phenyl)-1-(4-carbamoyl-2-methyl-phenyl)-1H-pyrrol-2-yl)propanoic acid to treat bronchopulmonary dysplasia (BPD) in combination with another GSNOR inhibitor, to a prematurely born neonate subject exposed to supplemental oxygen treatment because Wasley et al. teaches a method of treating dysplasia, in general, by administering a combination of GSNOR inhibitors, for example, 3-(5-(4-(1H-imidazol-1-yl)phenyl)-1-(4-carbamoyl-2-methyl-phenyl)-1H-pyrrol-2-yl)propanoic acid.  Since bronchopulmonary dysplasia (BPD) is a known species to the genus, dysplasia, it would be obvious to the skilled artisan to expect a similar level of efficacy in the species disorder, absent unexpected results.  
Examiner notes that this is a typical genus/species situation.  Once a prima facie case of obviousness is established, the burden is shifted to the Applicant for objective evidence for nonobviousness.  See MPEP 2144.08.

Response to Arguments
	Applicant argues that the cited prior art references do not teach or suggest the claimed method.  Specifically, Applicant argues that Wasley merely mentions dysplasia as a type of proliferative disease but do not teach that non-proliferative dysplasia or pulmonary disorders associated with hypoxia can be treated with GSNOR inhibitor.  Thus, one having ordinary skill in the art would not look to treat hyperoxia induced BDP, let alone in a prematurely born neonatal human subject, using a composition for use in the treatment of proliferative dysplasias and dysplastic masses.  Additionally, Wasley do not teach the combination of GSNO and a GSNOR inhibiting agent can be used to treat hyperoxia induced disease.  
	This is not persuasive because Wasley clearly teach the combination of GSNO and a GSNOR inhibiting agent.  Wasley teaches that a preferred GSNOR inhibitor is 3-(5-(4-(1H-imidazol-1-yl)phenyl)-1-(4-carbamoyl-2-methyl-phenyl)-1H-pyrrol-2-yl)propanoic acid (compound 1 in Table 1, also same as in instant claim 8) as well as other similarly structured variants (compounds 3 and 5 in Table 1).  Furthermore, Wasley clearly teaches that pharmaceutical compositions may include a combination of known or previously not known GSNOR inhibitors and one or more non-GSNOR inhibitor active agents (col. 153, lines 39-46).  In subjects with high levels of GSNOR or GSNOR activity, modulation may be achieved by administering one or more of the disclosed compounds that disrupts or down-regulates GSNOR function or decreases GSNOR levels.  These compounds may be administered with other GSNOR inhibitor agents, such as anti-GSNOR antibodies or antibody fragments, GSNOR antisense, iRNA, or small molecules, or other inhibitors, alone or in combination with other agents 
	With regard to bronchopulmonary dysplasia, Applicant is reminded that Raemer clearly teaches that bronchopulmonary dysplasia (BPD) is a known species to the genus, dysplasia, as taught by Wasley, therefore it would be obvious to the skilled artisan to expect a similar level of efficacy in the species disorder, absent unexpected results.  
In response to applicant’s arguments against the references, one cannot show nonobviousness by attacking references individually where the rejections are based on the combination of references.  See In re Keller, 642 F. 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Raemer et al. do not teach BPD is a known species to the genus, dysplasia.  The reason being that Raemer et al. is limited to disclosing a system of monitoring BDP.  However, Raemer et al. do not teach that BDP is anyhow related to or treated similarly to the proliferative dysplasias and dysplastic masses disclosed in Wasley et al.
This is not persuasive because Raemer et al. was merely used to show that a type of dysplasia exists in the form of bronchopulmonary dysplasia (BPD) in premature or term infants less than one year of age.  Since dysplasias are taught to be treated, in general, by Wasley et al., one of ordinary skill in the art would have had a reasonable expectation of success in treating other forms of dysplasias, such as bronchopulmonary dysplasia.  Applicant argues the difference between BPD, proliferative dysplasias, and 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627